SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: 'Annual Information Update' Company name: Aviva plc Company number: 2468686 Annual Information Update for the 12 months up to and including 24 March 2011. 1. In accordance with the UK Listing Authority's Prospectus Rule 5.2, the following information has been published or made available to the public between 25 March 2010 and 24 March 2011 (inclusive). The information referred to in this update was up to date at the time the information was published but some information may now be out of date. The following regulatory announcements have been made via a Regulatory Information Service. Details of all regulatory announcements for Aviva plc can be found on the London Stock Exchange website www.londonstockexchange.com. Date Published Headline 25-Mar-10 Rule 8.3 - CARE UK 25-Mar-10 Rule 8.3 - VT GROUP 26-Mar-10 Rule 8.3 - CARE UK 29-Mar-10 Rule 8.3 - ARRIVA 29-Mar-10 Rule 8.3 - BABCOCK INTERNATIONAL 30-Mar-10 Rule 8.3 - ARRIVA 31-Mar-10 Rule 8.3 - CARE UK 06-Apr-10 Rule 8.3 - ARRIVA 06-Apr-10 Rule 8.3 - BABCOCK INTERNATIONAL 06-Apr-10 Rule 8.3 - VT GROUP 07-Apr-10 Rule 8.3 - ARRIVA 07-Apr-10 Rule 8.3 - VT GROUP 08-Apr-10 Rule 8.3 - ARRIVA 08-Apr-10 Rule 8.3 - VT GROUP 13-Apr-10 Rule 8.3 - BABCOCK INTERNATIONAL 13-Apr -10 ANNUAL INFORMATION UPDATE 15-Apr-10 Rule 8.3 - SHED MEDIA PLC 19-Apr-10 Rule 8.3 - ARK THERAPEUTICS 21-Apr-10 Rule 8.3 - BABCOCK INTERNATIONAL 21-Apr-10 Rule 8.3 - VT GROUP 26-Apr-10 DIRECTOR/PDMR SHAREHOLDING 27-Apr-10 Rule 8.3 - BABCOCK INTERNATIONAL 27-Apr-10 Rule 8.3 - VT GROUP 06-May-10 Rule 8.3 - BABCOCK INTERNATIONAL 06-May-10 Rule 8.3 - VT GROUP 10-May-10 Rule 8.3 - VT GROUP 11-May-10 Rule 8.3 - VT GROUP 11-May-10 DIRECTOR/PDMR SHAREHOLDING 13-May-10 Rule 8.3 - BABCOCK INTERNATIONAL 17-May-10 Rule 8.3 - KEWILL PLC 17/May-10 DIRECTOR/PDMR SHAREHOLDING 17/May-10 DIRECTOR/PDMR SHAREHOLDING 17-May-10 DIRECTOR/PDMR SHAREHOLDING 17-May-10 DIRECTOR/PDMR SHAREHOLDING 19-May-10 Rule 8.3 - MELORIO PLC 19/May-10 DIRECTOR/PDMR SHAREHOLDING 19-May 10 DIRECTOR/PDMR SHAREHOLDING 21-May-10 Rule 8.3 - BABCOCK INTERNATIONAL 25-May-10 Rule 8.3 - MELORIO PLC 25-May-10 Rule 8.3 - VT GROUP 26-May-10 DIRECTOR/PDMR SHAREHOLDING 27- May-10 DIRECTOR/PDMR SHAREHOLDING 28-May-10 Rule 8.3 - VT GROUP 28-May-10 DIRECTOR/PDMR SHAREHOLDING 01-Jun-10 Rule 8.3 - BSS GROUP PLC 01-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 02-Jun-10 Rule 8.3 - BSS GROUP PLC 02-Jun-10 Rule 8.3 - VT GROUP 03-Jun-10 Rule 8.3 - BABCOCK INTERNATIONAL 03-Jun-10 Rule 8.3 - BSS GROUP PLC 03-Jun-10 Rule 8.3 - CATTLES 03-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 03-Jun-10 Rule 8.3 - VT GROUP 04-Jun-10 Rule 8.3 - BABCOCK INTERNATIONAL 04-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 09-Jun-10 Rule 8.3 - SCOTT WILSON 10-Jun-10 Rule 8.3 - BABCOCK INTERNATIONAL 10-Jun-10 Rule 8.3 - BSS GROUP PLC 10-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 10-Jun-10 Rule 8.3 - VT GROUP 16-Jun-10 Rule 8.3 - SHED MEDIA PLC 16-Jun-10 Rule 8.3 - PICE PLC 17-Jun-10 Rule 8.3 - ARK THERAPEUTICS 21-Jun-10 Rule 8.3 - ARK THERAPEUTICS 23-Jun-10 Rule 8.3 - BABCOCK INTERNATIONAL 23-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 24-Jun-10 AVIVA PLC 8 3/8% CUMULATIVE IRREDEEMABLE PREF SHARES 24-Jun-10 DIRECTOR/PDMR SHAREHOLDING 28-Jun-10 Rule 8.3 - TRAVIS PERKINS PLC 30-Jun-10 TOTAL VOTING RIGHTS 02-Jul-10 AVIVA BRIEFS INVESTORS ON PROFIT DRIVERS & CAPITAL GENERATION 05-Jul-10 Rule 8.3 - BABCOCK INTERNATIONAL 05-Jul-10 Rule 8.3 - BSS GROUP PLC 05-Jul-10 Rule 8.3 - DANA PETROLEUM 05-Jul-10 Rule 8.3 - SCOTT WILSON 05-Jul-10 Rule 8.3 - SPICE PLC 05-Jul-10 Rule 8.3 - TRAVIS PERKINS PLC 06-Jul-10 Rule 8.3 - BABCOCK INTERNATIONAL 06-Jul-10 Rule 8.3 - BSS GROUP PLC 06-Jul-10 Rule 8.3 - DANA PETROLEUM 06-Jul-10 Rule 8.3 - TRAVIS PERKINS PLC 07-Jul-10 Rule 8.3 - BABCOCK INTERNATIONAL 07-Jul-10 Rule 8.3 - TRAVIS PERKINS PLC 12-Jul-10 Rule 8.3 - DANA PETROLEUM 13-Jul-10 Rule 8.3 0- IDEAL SHOPPING DIRECT 14-Jul-10 Rule 8.3 - BSS GROUP PLC 14-Jul-10 Rule 8.3 - TRAVIS PERKINS PLC 16-Jul-10 Rule 8.3 - BSS GROUP PLC 19-Jul-10 Rule 8.3 - BSS GROUP PLC 22-Jul-10 Rule 8.3 - SSL INTERNATIONAL 26-Jul-10 Rule 8.3 - BSS GROUP PLC 26-Jul-10 DIRECTOR/PDMR SHAREHOLDING 27-Jul-10 Rule 8.3 - BSS GROUP PLC 27-Jul-10 Rule 8.3 - INTEC TELECOM SYSTEMS 28-Jul-10 Rule 8.3 - BSS GROUP PLC 30-Jul-10 Rule 8.3 - BSS GROUP PLC 30-Jul-10 TOTAL VOTING RIGHTS 03-Aug-10 Rule 8.3 - SCOTT WILSON 04-Aug-10 Rule 8.3 - BSS GROUP PLC 04-Aug-10 Rule 8.3 - TRAVIS PERKINS PLC 05-Aug-10 HY 10 05-Aug-10 DIVIDEND DECLARATION 06-Aug-10 Rule 8.3 - BSS GROUP PLC 06-Aug-10 Rule 8.3 - TRAVIS PERKINS PLC 12-Aug-10 Rule 8.3 - SCOTT WILSON 16-Aug-10 ANNOUNCEMENT RE: PRESS SPECULATION 18-Aug-10 Rule 8.3 - DANA PETROLEUM 19-Aug-10 Rule 8.3 - SPICE PLC 19-Aug-10 Rule 8.3 - TRAVIS PERKINS PLC 20-Aug-10 Rule 8.3 - DANA PETROLEUM 23-Aug-10 Rule 8.3 - SCOTT WILSON 24-Aug-10 DIRECTOR/PDMR SHAREHOLDING 26-Aug-10 Rule 8.3 - DANA PETROLEUM CNV BND 26-Aug-10 Rule 8.3 - DANA PETROLEUM CNV BND 26-Aug-10 Rule 8.3 - DANA PETROLEUM CNV BND 27-Aug-10 Rule 8.3 - TRAVIS PERKINS PLC 31-Aug-10 TOTAL VOTING RIGHTS 03-Sep-10 Rule 8.3 - CARLUCCIOS 07-Sep-10 Rule 8.3 - SILENCE THERAPEUTICS 08-Sep-10 Rule 8.3 - SILENCE THERAPEUTICS 10-Sep-10 Rule 8.3 - SHED MEDIA PLC 14-Sep-10 DIRECTOR DECLARATION 15-Sep-10 Rule 8.3 - SHED MEDIA PLC 22-Sep-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 23-Sep-10 Rule 8.3 - TRAVIS PERKINS PLC 24-Sep-10 Rule 8.3 - EVOLUTION GROUP PLC 27-Sep-10 Rule 8.3 - BSS GROUP PLC 27-Sep-10 Rule 8.3 - TRAVIS PERKINS PLC 27-Sep-10 DIRECTOR/PDMR SHAREHOLDING 28-Sep-10 DIRECTOR DECLARATION 28-Sep-10 AVIVA PLC 8 ¾% PREF SHARE DIVIDEND ANNOUNCEMENT 29- Sep-10 AVIVA 2 PRICE 29-Sep-10 DIRECTOR/PDMR SHAREHOLDING 30-Sep-10 TOTAL VOTING RIGHTS 01-Oct-10 Rule 8.3 - SILENCE THERAPEUTICS 01-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 01-Oct-10 Rule 8.3 - SILENCE THERAPEUTICS 01-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 04-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 05-Oct-10 DIRECTOR DECLARATION 06-Oct-10 Rule 8.3 - BSS GROUP PLC 06-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 06-Oct-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 07-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 07-Oct-10 ANALYST EVENT & DATE CHANGE OF Q3 IMS 08-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 08-Oct-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 11-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 12-Oct-10 Rule 8.3 - SPICE PLC 20-Oct-10 Rule 8.3 - BLACKS LEISURE 20-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 20-Oct-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 25-Oct-10 Rule 8.3 - TRAVIS PERKINS PLC 26-Oct-10 DIRECTOR/PDMR SHAREHOLDING 01-Nov-10 ANNUAL UPDATE OF AVIVA'S £5 BILLION EURO NOTE PROGRAMME 05-Nov-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 10-Nov-10 DIRECTOR DECLARATION 10-Nov-10 AVIVA BUYS OUT MINORITY INTEREST IN SEV 11-Nov-10 2 11-Nov-10 DIRECTOR/PDMR SHAREHOLDING 12-Nov-10 Rule 8.3 - TRAVIS PERKINS PLC 17-Nov-10 DIRECTOR/PDMR SHAREHOLDING 17-Nov-10 DIRECTOR/PDMR SHAREHOLDING 17-Nov-10 DIRECTOR/PDMR SHAREHOLDING 17-Nov-10 DIRECTOR/PDMR SHAREHOLDING 18-Nov-10 Rule 8.3 - TRAVIS PERKINS PLC 22-Nov-10 Rule 8.3 - BTG PLC 24-Nov-10 DIRECTOR/PDMR SHAREHOLDING 24-Nov-10 Rule 8.3 - SPICE PLC 26-Nov-10 Rule 8.3 - BTG PLC 30-Nov-10 TOTAL VOTING RIGHTS 07-Dec-10 Rule 8.3 - MOUCHEL PLC 07-Dec-10 Rule 8.3 - TRAVIS PERKINS PLC 08-Dec-10 Rule 8.3 - BTG PLC 08-Dec-10 Rule 8.3 - DE LA RUE 08-Dec-10 Rule 8.3 - IDEAL SHOPPING DIRECT 08-Dec-10 Rule 8.3 - LAVENDON GROUP PLC 08-Dec-10 Rule 8.3 - MOUCHEL PLC 08-Dec-10 Rule 8.3 - SILENCE THERAPEUTICS 08-Dec-10 Rule 8.3 - TRAVIS PERKINS PLC 08-Dec-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 08-Dec-10 DIRECTOR/PDMR SHAREHOLDING 08-Dec-10 DIRECTOR/PDMR SHAREHOLDING 09-Dec-10 Rule 8.3 - SILENCE THERAPEUTICS 09-Dec-10 Rule 8.3 - TRAVIS PERKINS PLC 13-Dec-10 Rule 8.3 - ASSURA GROUP 13-Dec-10 Rule 8.3 - TRAVIS PERKINS PLC 14-Dec-10 Rule 8.3 - ASSURA GROUP 14-Dec-10 Rule 8.3 - DE LA RUE 14-Dec-10 Rule 8.3 - TRAVIS PERKINS PLC 16-Dec-10 Rule 8.3 - ASSURA GROUP 16-Dec-10 DIRECTOR DECLARATION 23-Dec-10 Rule 8.3 - ASSURA GROUP 23-Dec-10 Rule 8.3 - MOUCHEL PLC 23-Dec-10 Rule 8.3 - NORKOM GROUP PLC 23-Dec-10 DIRECTOR/PDMR SHAREHOLDING 30-Dec-10 Rule 8.3 - WELLSTREAM HOLDINGS PLC 31-Dec-10 TOTAL VOTING RIGHTS 05-Jan-11 Rule 8.3 - ASSURA GROUP 06-Jan-11 Rule 8.3 - ASSURA GROUP 06-Jan-11 Rule 8.3 - BTG PLC 06-Jan-11 Rule 8.3 - DE LA RUE 06-Jan-11 Rule 8.3 - LAVENDON GROUP PLC 07-Jan-11 Rule 8.3 - ASSURA GROUP 10-Jan-11 Rule 8.3 - ASSURA GROUP 11-Jan-11 Rule 8.3 - ASSURA GROUP 11-Jan-11 DIRECTOR/PDMR SHAREHOLDING 12-Jan-11 Rule 8.3 - ASSURA GROUP 12-Jan-11 Rule 8.3 - BTG PLC 12-Jan-11 Rule 8.3 - DE LA RUE 12-Jan-11 Rule 8.3 - TRADING EMISSIONS 13-Jan-11 Rule 8.3 - ASSURA GROUP 13-Jan-11 Rule 8.3 - BTG PLC 13-Jan-11 Rule 8.3 - DE LA RUE 13-Jan-11 Rule 8.3 - LAVENDON GROUP PLC 13-Jan-11 Rule 8.3 - MOUCHEL PLC 13-Jan-11 Rule 8.3 - WELLSTREAM HOLDINGS PLC 14-Jan-11 Rule 8.3 - BTG PLC 14-Jan-11 Rule 8.3 - LAVENDON GROUP PLC 14-Jan-11 Rule 8.3 - MOUCHEL PLC 17-Jan-11 Rule 8.3 - ASSURA GROUP 18-Jan-11 Rule 8.3 - ASSURA GROUP 18-Jan-11 Rule 8.3 - MINERVA 19-Jan-11 Rule 8.3 - ASSURA GROUP 19-Jan-11 Rule 8.3 - DE LA RUE 19-Jan-11 AVIVA PLC 8 3/8% CUMULATIVE IRREDEEMABLE PREF SHARES 19-Jan-11 AVIVA MANAGEMENT CHANGES 19-Jan-11 RESIGNATION OF DIRECTOR - A MONETA 20-Jan-11 Rule 8.3 - ASSURA GROUP 20-Jan-11 AVIVA BRIEFS INVESTORS ON ITS BALANCE SHEET 20-Jan-11 AVIVA'S PRESENTATION ON QUALITY OF BALANCE SHEET 21-Jan-11 Rule 8.3 - BTG PLC 25-Jan-11 Rule 8.3 - BTG PLC 26-Jan-11 Rule 8.3 - BTG PLC 26- Jan- 11 DIRECTOR/PDMR SHAREHOLDING 27-Jan-11 Rule 8.3 - BTG PLC 27-Jan-11 Rule 8.3 - MINERVA 27-Jan-11 Rule 8.3 - MOUCHEL PLC 31-Jan-11 Rule 8.3 - NORKOM GROUP PLC 31-Jan-11 TOTAL VOTING RIGHTS 02-Feb-11 Rule 8.3 - NORKOM GROUP PLC 03-Feb-11 Rule 8.3 - CAVANAGH GROUP PLC 03-Feb-11 APPOINTMENT OF IGAL MAYER AS DIRECTOR 09-Feb-11 Rule 8.3 - ANTISOMA PLC 09-Feb-11 DIRECTOR DECLARATION 15-Feb-11 Rule 8.3 - TOLUNA 17-Feb-11 Rule 8.3 - ASSURA GROUP 18-Feb-11 Rule 8.3 - MINERVA 21-Feb-11 Rule 8.3 - MINERVA 24-Feb-11 DIRECTOR/PDMR SHAREHOLDING 28-Feb-11 TOTAL VOTING RIGHTS 01-Mar-11 Rule 8.3 - MINERVA 03-Mar-11 AVIVA PLC 8 ¾% CUMULATIVE IRREDEEMABLE PREF SHARES 03-Mar-11 AVIVA 2 15-Mar-11 DIRECTOR/PDMR SHAREHOLDING 16-Mar-11 HOLDINGS IN COMPANY 21-Mar-11 DIRECTOR/PDMR SHAREHOLDING 23-Mar-11 Rule 8.3 - ANTISOMA PLC 23-Mar-11 Rule 8.3 - IDEAL SHOPPING DIRECT 23-Mar-11 Rule 8.3 - MOUCHEL PLC 24-Mar-11 Rule 8.3 - MOUCHEL PLC 24-Mar-11 DIRECTOR/PDMR SHAREHOLDING 24-Mar-11 ANNUAL FINANCIAL REPORT 2. During the period the following documents were filed with the Registrar of Companies. Copies of these documents may be obtained from the Companies House website www.companieshouse.gov.uk or from Companies House, Crown Way, Maindy, Cardiff CF14 3UZ. Date Published Description of Form 14-Apr-10 STATEMENT OF CAPITAL 16-Apr-10 STATEMENT OF CAPITAL 13-May-10 DIRECTOR'S CHANGE OF PARTICULARS/MR PATRICK REGAN 17-May-10 REPORT & ACCOUNTS AS AT 31/12/2009 18-May010 STATEMENT OF COMPANY'S OBJECTS 18-May-10 NEW ARTICLES OF ASSOCIATION 18-May-10 AGM RESOLUTIONS 25-May-10 DIRECTOR'S CHANGE OF PARTICULARS/MR ANDREW MOSS 01-Jun-10 ANNUAL RETURN - BULK LIST 02-Jun-10 STATEMENT OF CAPITAL 07-Jul-10 STATEMENT OF CAPITAL 11-Aug-10 STATEMENT OF CAPITAL 27-Sep-10 STATEMENT OF CAPITAL 04-Nov-10 ANNUAL RETURN WITH FULL LIST 16-Nov-10 STATEMENT OF CAPITAL 19-Nov-10 STATEMENT OF CAPITAL 09-Dec-10 STATEMENT OF CAPITAL 22-Dec-10 RESIGNATION OF EDWARD GRAHAM JONES AS SECRETARY 22-Dec-10 APPOINTMENT OF KIRSTINE COOPER AS SECRETARY 05-Jan-11 STATEMENT OF CAPITAL 28-Jan-11 STATEMENT OF CAPITAL 28-Jan-11 RESIGNATION OF DIRECTOR /ANDREA MONETA 03-Feb-11 APPOINTMENT OF DIRECTOR /IGAL MAYER 07-Feb-11 STATEMENT OF CAPITAL 3. During the period, the following documents have been submitted to the United Kingdom Listing Authority (UKLA). These are available for inspection at www.hemscott.com/nsm.do , the National Storage Mechanism which acts as the official mechanism for the storage of regulated information in the UK on behalf of UKLA. Date Filed Document 29-Oct-10 AVIVA PLC : PUBLICATION OF PROSPECTUS 13-Apr-11 PUBLICATION OF CIRCULAR, NOTICE OF EGM AND ANCILLARY DOCUMENTS IN RELATION TO THE DELTA LLOYD PARTIAL DISPOSAL 24-Mar-11 2& 2-F 4. During the period the following documents were filed with the Securities and Exchange Commission in compliance with the Company's obligations under national laws and rules dealing with the regulation of securities, issuers of securities and securities markets by virtue of having American Depository Shares listed on the New York Stock Exchange. Full details of documents published can be viewed on Securities and Exchange Commission website www.sec.gov. Date Published Description of Form 24/03/2010 DIRECTOR/PDMR SHAREHOLDING 24/03/2010 DIRECTOR/PDMR SHAREHOLDING 24/03/2010 NOTICE OF AGM 30/03/2010 ANNUAL AND TRANSITION REPORT OF FOREIGN PRIVATE ISSUERS 20-F 31/03/2010 DIRECTOR/PDMR SHAREHOLDING 31/03/2010 DIRECTOR/PDMR SHAREHOLDING 31/03/2010 AVIVA SCRIP DIVIDEND SCHEME 31/03/2010 AVIVA SCRIP DIVIDEND SCHEME 31/03/2010 AVIVA SCRIP DIVIDEND SCHEME 31/03/2010 AVIVA SCRIP DIVIDEND SCHEME 31/03/2010 TOTAL VOTING RIGHTS 31/03/2010 AVIVA SCRIP DIVIDEND SCHEME 01/04/2010 DIRECTOR DECLARATION 13/04/2010 ANNUAL INFORMATION UPDATE 19/04/2010 MAJOR INTEREST IN SHARES 26/04/2010 DIRECTOR/PDMR SHAREHOLDING 28/04/2010 RESULT OF AGM 11/05/2010 DIRECTOR/PDMR SHAREHOLDING 11/05/2010 Q1 2010 IMS 12/05/2010 ADDITIONAL LISTING 17/05/2010 DIRECTOR/PDMR SHAREHOLDING 17/05/2010 DIRECTOR/PDMR SHAREHOLDING 17/05/2010 DIRECTOR/PDMR SHAREHOLDING 17/05/2010 DIRECTOR/PDMR SHAREHOLDING 19/05/2010 DIRECTOR/PDMR SHAREHOLDING 19/05/2010 DIRECTOR/PDMR SHAREHOLDING 26/05/2010 DIRECTOR/PDMR SHAREHOLDING 27/05/2010 DIRECTOR/PDMR SHAREHOLDING 28/05/2010 TOTAL VOTING RIGHTS 24/06/2010 PREFERENCE DIVIDEND PAYMENT 24/06/2010 DIRECTOR/PDMR SHAREHOLDING 30/06/2010 TOTAL VOTING RIGHTS 02/07/2010 AVIVA BRIEFING: CAPITAL, CASH AND PROFITS 26/07/2010 DIRECTOR/PDMR SHAREHOLDING 30/07/2010 TOTAL VOTING RIGHTS 05/08/2010 DIVIDEND DECLARATION 05/08/2010 HY 2010 16/08/2010 STATEMENT RE PRESS COMMENT 24/08/2010 DIRECTOR/PDMR SHAREHOLDING 31/08/2010 TOTAL VOTING RIGHTS 14/09/2010 DIRECTOR DECLARATION 27/09/2010 DIRECTOR/PDMR SHAREHOLDING 28/09/2010 DIRECTOR DECLARATION 28/09/2010 DIRECTOR DECLARATION 29/09/2010 DIRECTOR/PDMR SHAREHOLDING 29/09/2010 AVIVA SCRIP DIVIDEND SCHEME 30/09/2010 TOTAL VOTING RIGHTS 05/10/2010 DIRECTOR DECLARATION 07/10/2010 ANALYST EVENT AND DATE CHANGE FOR Q3 26/10/2010 DIRECTOR/PDMR SHAREHOLDING 02/11/2010 Q3 2010 IMS 10/11/2010 AVIVA BUYS OUT MINORITY INTEREST IN SEV 10/11/2010 DIRECTOR DECLARATION 12/11/2010 2 12/11/2010 DIRECTOR/PDMR SHAREHOLDING 17/11/2010 DIRECTOR/PDMR SHAREHOLDING 17/11/2010 DIRECTOR/PDMR SHAREHOLDING 17/11/2010 DIRECTOR/PDMR SHAREHOLDING 17/11/2010 DIRECTOR/PDMR SHAREHOLDING 24/11/2010 DIRECTOR/PDMR SHAREHOLDING 30/11/2010 TOTAL VOTING RIGHTS 08/12/2010 DIRECTOR/PDMR SHAREHOLDING 08/12/2010 DIRECTOR/PDMR SHAREHOLDING 16/12/2010 DIRECTOR DECLARATION 23/12/2010 DIRECTOR/PDMR SHAREHOLDING 04/01/2011 TOTAL VOTING RIGHTS 12/01/2011 DIRECTOR/PDMR SHAREHOLDING 19/01/2011 DIRECTORATE CHANGE 19/01/2011 DIRECTORATE CHANGE 19/01/2011 DIVIDEND DECLARATION - PREFERENCE 20/01/2011 AVIVA PRESENTATION ON QUALITY OF BALANCE SHEET 20/01/2011 AVIVA PBRIEFS INVESTORS ON BALANCE SHEET 26/01/2011 DIRECTOR/PDMR SHAREHOLDING 31/01/2011 TOTAL VOTING RIGHTS 03/02/2011 APPOINTMENT OF IGAL MAYER 09/02/2011 DIRECTOR DECLARATION 24/02/2011 DIRECTOR/PDMR SHAREHOLDING 28/02/2011 TOTAL VOTING RIGHTS 03/03/2011 DIVIDEND DECLARATION 03/03/2011 FY10 15/03/2011 DIRECTOR/PDMR SHAREHOLDING 16/03/2011 HOLDINGS IN COMPANY 21/03/2011 DIRECTOR/PDMR SHAREHOLDING 24/03/2011 ANNUAL AND TRANSITION REPORT OF FOREIGN PRIVATE ISSUERS 20-F For further information, please contact Lyla Spencer, Group Secretarial & Legal, Aviva plc, St Helen's, 1 Undershaft, London EC3P 3 DQ, telephone: (020) 7662 8137, e-mail: lyla.spencer@aviva.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 20 April 2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
